 
 
Exhibit 10.2
Attachment C
Recapture Agreement

Triggering Event   The recapture will be triggered if, at any time during the
executive’s employment with Freddie Mac (or, under certain circumstances after
termination of the executive’s employment, as described below), the Board
determines and notifies you in writing that any of the following (“Triggering
Events”) occurred:       1.   The executive has obtained a legally binding right
to bonus or incentive payment based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria.       2.   The executive’s employment with Freddie Mac is terminated
for “cause” under subclauses (i) or (iv) as defined below or, within two years
of the termination of the executive’s employment at Freddie Mac, the Board makes
a determination that circumstances existed at the time of the executive’s
termination that would have justified termination for cause under subclauses (i)
or (iv) or the executive was later convicted of or pleaded nolo contendere to a
felony committed before the termination date and such felony resulted in
material business or reputational harm to Freddie Mac.       3.   The
executive’s employment with Freddie Mac is terminated for “cause” under
subclauses (ii) or (iii) as defined below, or within two years of the
termination of the executive’s employment at Freddie Mac, the Board makes a
determination that circumstances existed at the time of the executive’s
termination that would have justified a termination for cause under
subclauses (ii) or (iii) as defined below and that actions of the executive
resulted in material business or reputational harm to Freddie Mac.   Definition
of Cause   For purposes of this Recapture Agreement, “cause” shall mean the
occurrence of one or more of the following:           (i) The executive is
convicted of or pleads nolo contendere to a charge of a felony or any crime
involving moral turpitude;           (ii) In carrying out his duties, the
executive engages in conduct that constitutes gross neglect or gross misconduct
or any material violation of applicable Freddie Mac rule or policy, including
any

 



--------------------------------------------------------------------------------



 



Recapture Agreement
Page 2 of 4
 

          policy relating to investment by Freddie Mac employees in securities,
the violation of which amounts to gross neglect or gross misconduct;          
(iii) The executive materially breaches any provision of the Memorandum
Agreement dated August 13, 2009 from Charles E. Haldeman to the executive; or  
        (iv) Any other willful or malicious misconduct on the executive’s part
that is substantially injurious to Freddie Mac.       • In each case, “cause”
shall not exist unless and until Freddie Mac shall have provided: (i) 
reasonable notice to the executive setting forth Freddie Mac’s intention to make
a determination that an event set forth in subclauses (i), (ii), (iii) or
(iv) has occurred; (ii) where remedial action is appropriate and feasible, a
reasonable opportunity for the executive to take such action; (iii) an
opportunity for the executive, together with the executive’s counsel, to be
heard before the Board; and (iv) executive with a copy of a resolution duly
adopted by a majority of the entire Board of Directors at a meeting of the Board
of Directors called and held for such purpose finding that in the good faith
opinion of the Board an event set forth in subclauses (i), (ii), (iii) or
(iv) has occurred. No act or failure to act by the executive will be considered
“willful” unless it is done, or omitted to be done, by the executive in bad
faith or without reasonable belief that the executive’s action or omission was
in the best interests of Freddie Mac.

 



--------------------------------------------------------------------------------



 



Recapture Agreement
Page 3 of 4
 

Recapture Period   1.   In the case of the first Triggering Event, compensation
subject to recapture may include Recapture Eligible Compensation (as defined
below) paid to the Executive for up to two years prior to the Triggering Event.
      2.   In the case of the second Triggering Event, compensation subject to
recapture may include Recapture Eligible Compensation paid to the Executive for
up to two years prior to the date that the executive is terminated or subsequent
to the termination of employment.       3.   In the case of the third Triggering
Event, compensation subject to recapture may include Recapture Eligible
Compensation paid to the Executive at the time of termination of employment or
subsequent to the date of termination.     Compensation Subject to
Recapture   For purposes of this Recapture Agreement, “Recapture Eligible
Compensation” shall consist of the following:       1.   In the case of the
first Triggering Event, Recapture Eligible Compensation consists of the annual
short-term incentive (“STI”) (i.e., the annual bonus) and the annual long-term
incentives (“LTI”).       2.   In the case of the second and third Triggering
Events, Recapture Eligible Compensation consists of the annual STI, the annual
LTI and any severance benefits paid.       In the event that the executive is
terminated for cause under any of the subclauses (i), (ii), (iii) or
(iv) specified in the Definition of Cause above, the executive forfeits rights
to any future payment of annual STI, LTI or severance benefits that might
otherwise have been due pursuant to the terms of applicable plans or awards from
the date of executive’s termination forward.       With respect to any recapture
of compensation:       •   A recapture of STI or other cash paid, for such
compensation that the Board determines is subject to repayment, would require
the executive to repay the gross amount of the compensation previously paid.
Additionally, any further obligation of Freddie Mac to make payments under such
plans could be cancelled.

 



--------------------------------------------------------------------------------



 



Recapture Agreement
Page 4 of 4
 

      •   A recapture of LTI or other stock-based award granted, for such awards
that the Board determines, would require the executive to repay Freddie Mac the
full fair market value of the award(s) based upon vesting date. Additionally,
any unvested and/or unexercised stock-based awards could be cancelled.       •  
Base salary paid prior to the date of the Triggering Event is not subject to
recapture.       •   The executive’s assets acquired prior to employment by
Freddie Mac or acquired from sources other than Freddie Mac directly are not
subject to recapture under this agreement. The right to recapture is not
retroactive prior to the date of employment.   Amount to be
Recaptured   The Board has discretion to determine the appropriate amount
required to be recaptured, if any, upon a Triggering Event, which is intended to
be the compensation in excess of what Freddie Mac would have paid the executive
had Freddie Mac taken into consideration the impact of the Triggering Event at
the time such compensation was awarded.       Any disputes between the executive
and Freddie Mac concerning the occurrence of a Triggering Event or the amount
subject to recapture shall be determined exclusively in accordance with the
substantive laws of the Commonwealth of Virginia, excluding provisions of the
Virginia law concerning choice-of-law that would result in the law of any state
other than Virginia being applied.

I agree to the terms of this Recapture Agreement

                  By:   /s/ Bruce M. Witherell     Date:   August 17, 2009    
   Bruce M. Witherell          

 